DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 29 January 2021.  These drawings are acceptable.
Specification
The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-9, 11 and 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lotte (US 20030207224 A1).
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Second number of bite adjustment structures)]
    PNG
    media_image1.png
    239
    423
    media_image1.png
    Greyscale
[AltContent: textbox (First number of bite adjustment structures)]
[AltContent: textbox (Plurality of cavities located underneath )][AltContent: textbox (Second number of bite adjustment structures)][AltContent: arrow][AltContent: arrow][AltContent: ][AltContent: ][AltContent: arrow][AltContent: textbox (Second shell of the second aligner of a series of aligners)][AltContent: textbox (First shell of the first aligner of a series of aligners)][AltContent: textbox (Lingual surface )][AltContent: arrow][AltContent: textbox (Plurality of cavities)][AltContent: ][AltContent: ][AltContent: arrow][AltContent: ][AltContent: textbox (First number of bite adjustment structures)][AltContent: arrow]
    PNG
    media_image2.png
    757
    442
    media_image2.png
    Greyscale

Regarding claim 1, Lotte discloses a dental appliance system, including: 
a first aligner of a series of aligners (see annotated Fig. 5B above) configured to incrementally implement a treatment plan (see [0016] – “the bite correction is achieved using a series of smaller bite correction increments designed into a series of bite correcting appliances. Alternatively, a plurality of identical bite correcting appliances with wedges is constructed from the same dental molds. This is necessary in order to replace the bite-positioning appliance due to everyday wear if the treatment spans several months”, if the treatment spans for several month the user is following a treatment plan), 
including a first shell (50) having a plurality of cavities therein and each cavity is configured to receive at least one tooth of a first jaw (see annotated Fig. 5B above) and having a first number of bite adjustment structures (52) (see annotated Fig. 5B above) formed as part of the first shell (50), the first number of bite adjustment structures (52) extending from a lingual surface of at least one of the plurality of cavities of the first aligner (see annotated Fig. 5B above), 

a second aligner of the series of aligners (see annotated Fig. 5B above), including a second shell (60) having a plurality of cavities therein and each cavity configured to receive at least one tooth of a second jaw and having a second number of bite adjustment structures (62) formed as part of the second shell (60) (see annotated Fig. 5B above), the second number of bite adjustment structures (62)  extending from at least one of the plurality of cavities of the second aligner and designed to make contact with the first number of bite adjustment structures (52) (see annotated Fig. 1D above).  
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Second Shape )][AltContent: textbox (First Shape )]
    PNG
    media_image3.png
    750
    432
    media_image3.png
    Greyscale

Regarding claim 2, Lotte discloses that the first shape and location are determined based on at least one of: a contact between a particular first bite adjustment structure (52) and a particular second bite adjustment structure (62), a number of forces used to reposition a number of teeth of the first and second jaw (see the sequence of annotated Fig. 1C-1E above and [0031]).  
Regarding claim 3, Lotte discloses that the second shape and location are determined based on at least one of: a contact between a particular first bite adjustment structure (52) and a particular second bite adjustment structure (62), a number of forces used to reposition a number of teeth of the first and second jaw (see the sequence of annotated Fig. 1C-1E above and [0031]).
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Mesial surface)][AltContent: textbox (Distal surface)][AltContent: arrow][AltContent: textbox (Second Shape extending from a lingual surface )][AltContent: arrow][AltContent: textbox (Second Shape extending from a buccal surface )]
    PNG
    media_image4.png
    750
    451
    media_image4.png
    Greyscale

Regarding claim 4, Lotte discloses that a particular stage in a treatment plan includes the second bite adjustment structures (62) extending from a lingual surface of at least one of the plurality of cavities, a buccal surface of at least one of the plurality of cavities, between a distal surface of at least one of the plurality of cavities and a mesial surface of an adjacent cavity, and/or combinations thereof (see annotated Fig. 5A above).     
Regarding claim 6, Lotte discloses that the first number of bite adjustment structures (52) extend from a number of cavities of the first shell (50) that receive canine teeth (see [0015] – “wedges are attached or adhered to the positive dental molds in the desired locations of bite positioning for the final bite-positioning appliance”, therefore if it is part of the treatment plant to add the bite adjustment structures/wedge at the canine teeth position the present disclosure allows it), and 
wherein the first number of bite adjustment structures (52) are designed to adjust jaw positioning by altering contact between a canine cavity and a corresponding tooth on an opposing 
Regarding claim 7, Lotte discloses that the second number of bite adjustment structures (62) extend between a number of cavities of the second shell (60) that receive44Align Technology File No: 1441.US.PBCH File No: 1300.0940001ALIGN CONFIDENTIAL a canine tooth and a first bicuspid tooth (see [0015] – “wedges are attached or adhered to the positive dental molds in the desired locations of bite positioning for the final bite-positioning appliance”, therefore if it is part of the treatment plant to add the bite adjustment structures/wedge at the canine and first bicuspid teeth position the present disclosure allows it), and 
wherein the second number of bite adjustment structures (62) are designed to adjust jaw positioning by altering contact between a canine cavity and a corresponding tooth on an opposing jaw to move one of the canine teeth to a predetermined position with respect to a canine tooth on the first jaw (see [0015] – “wedges are attached or adhered to the positive dental molds in the desired locations of bite positioning for the final bite-positioning appliance”, therefore if it is part of the treatment plant to add the bite adjustment structures/wedge at the canine teeth position the present disclosure allows it).
Regarding claim 8, Lotte discloses that the first number of bite adjustment structures (52) extend from a number of cavities of the first shell that receive canine teeth (see [0015] – “wedges are attached or adhered to the positive dental molds in the desired locations of bite positioning for the final bite-positioning appliance”, therefore if it is part of the treatment plant to add the bite adjustment structures/wedge at the canine teeth position the present disclosure allows it), and 
wherein the first number of bite adjustment structures (52) are designed to make contact with a corresponding tooth on an opposing jaw to provide a disocclusion between the first jaw and the second jaw (see Fig. 1D above, [0014] – “the wedges on the maxillary appliance have an occlusion prevention surface that contacts the wedges on the mandibular appliance to prevent the patient from closing their mouth in the original, uncorrected bite position”, and [0031] – 
Regarding claim 9, Lotte discloses that the second number of bite adjustment  structures (62) extend from a number of cavities of the second shell that receive canine teeth (see [0015] – “wedges are attached or adhered to the positive dental molds in the desired locations of bite positioning for the final bite-positioning appliance”, therefore if it is part of the treatment plant to add the bite adjustment structures/wedge at the canine teeth position the present disclosure allows it), and 
wherein the second number of bite adjustment structures (62) are designed to make contact with a bite adjustment structure (52) on a corresponding tooth on an opposing jaw to provide a disocclusion between the first jaw and the second jaw (see Fig. 1D above, [0014] – “the wedges on the maxillary appliance have an occlusion prevention surface that contacts the wedges on the mandibular appliance to prevent the patient from closing their mouth in the original, uncorrected bite position”, and [0031] – “Appliance 60 has wedge 62 with surface 64 and surface 66. FIG. 1D illustrates the first contact of wedge 52 of appliance 50 and wedge 62 of appliance 60 as the patient closes their mouth. Surface 66 comes into contact with surface 56 and prevents the patient from achieving a completely closed occlusion”).
Regarding claim 11, Lotte disclose that the second number of bite adjustment structures include a bite adjustment structure that is formed between a distal surface of a first cavity of the second shell and a mesial surface of an adjacent cavity of the second shell (see annotated Fig. 5A above).  
Regarding claim 21, Lotte discloses that the cavities of the first aligner are configured to apply repositioning forces to the teeth of the first jaw according to a stage of the treatment plan, and the cavities of the second aligner are configured to apply repositioning forces to the teeth of 
Regarding claim 22, Lotte discloses that the at least one of the plurality of cavities of the first aligner is configured to receive a canine tooth of the first jaw, and the at least one of the plurality of cavities of the second aligner is configured to receive a canine tooth of the second jaw.  (See annotated Fig. 1D and 5B showing that each aligner includes a plurality of cavities for receiving all the teeth of the upper and the lower jaws respectively. Therefore, if all the teeth are placed in the cavities, the canine tooth of the first jaw and second jaw are received in their corresponding cavity in each aligner.)
[AltContent: arrow][AltContent: textbox (Second aligner)][AltContent: arrow][AltContent: textbox (Facial surface)][AltContent: arrow][AltContent: textbox (Second number of bite adjustment structures extend from a facial surface)]
    PNG
    media_image5.png
    748
    448
    media_image5.png
    Greyscale

Regarding claim 23
Regarding claim 24, Lotte discloses that the first jaw is an upper jaw, and the second jaw is a lower jaw. (See annotated Fig. 5B above)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lotte (US 20030207224 A1) as applied to claim 1 above.
Regarding claim 5, Lotte discloses that a third aligner of the series of aligners designed to incrementally implement a treatment plan, comprising a third shell having a plurality of cavities therein designed to receive teeth of the first jaw and having a third number of bite adjustment structures formed as part of the third shell, extending from the lingual surface of at least one of the plurality of cavities of the third aligner, wherein the third number of bite adjustment structures have a third location specific to a second stage of the treatment plan (see [0016] – “the bite correction distance is divided into a plurality of incremental steps. Therefore the bite correction is achieved using a series of smaller bite correction increments designed into a series of bite correcting appliances. Alternatively, a plurality of identical bite correcting appliances with wedges is constructed from the same dental molds. This is necessary in order to replace the bite-positioning appliance due to everyday wear if the treatment spans several months. Alternatively, a plurality of bite correcting appliances are constructed with the wedges provided to produce a similar bite location, however at least one of the tooth receiving cavities is incrementally different from the position of the tooth receiving cavity of a preceding appliance in the treatment series. This approach produces incremental individual tooth position changes while improving or 
a fourth aligner of the series of aligners, including a fourth shell having a plurality of cavities therein designed to receive teeth of a second jaw and having a fourth number of bite adjustment structures formed as part of the fourth shell, extending from at least one of the plurality of cavities and designed to make contact with the third number of bite adjustment structures, wherein the fourth number of bite adjustment structures have a fourth shape and location, different than the third location, specific to the second stage of the treatment plan (see [0016] – “the bite correction distance is divided into a plurality of incremental steps. Therefore the bite correction is achieved using a series of smaller bite correction increments designed into a series of bite correcting appliances. Alternatively, a plurality of identical bite correcting appliances with wedges is constructed from the same dental molds. This is necessary in order to replace the bite-positioning appliance due to everyday wear if the treatment spans several months. Alternatively, a plurality of bite correcting appliances are constructed with the wedges provided to produce a similar bite location, however at least one of the tooth receiving cavities is incrementally different from the position of the tooth receiving cavity of a preceding appliance in the treatment series. This approach produces incremental individual tooth position changes while improving or maintaining the patient's inter-arch bite position bite-correcting forces”; therefore, if Lotte’s uses a series of smaller bit correcting appliances, a fourth appliance with bite adjustment structures of a series of appliances are formed therein, including a fourth location for the bite adjustment structures, is included for the treatment plan of the second jaw), 
However, Lotte does not disclose that any of the other appliances of the series of appliances include another shape for the bite adjustment structures for the maxillary appliance or for the mandibular appliance required for the second stage of the patient’s treatment plan.

    PNG
    media_image6.png
    353
    295
    media_image6.png
    Greyscale
               
    PNG
    media_image7.png
    342
    326
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    257
    466
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    259
    459
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    355
    463
    media_image10.png
    Greyscale
        
    PNG
    media_image11.png
    277
    468
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    312
    459
    media_image12.png
    Greyscale
          
    PNG
    media_image13.png
    311
    457
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    315
    441
    media_image14.png
    Greyscale
           
    PNG
    media_image15.png
    309
    440
    media_image15.png
    Greyscale

On the other hand, Lotte discloses other bite adjustment structures shapes for the maxillary and mandibular appliances depending of the desired direction of the correction force needed for different bite corrections (see Fig. 3A – 3F and 4A - 4F above, and par. [0039] – [0041]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the bite adjustment structures of Lotte, with any of the other shapes of the bite adjustment structures for the maxillary and mandibular appliances, if at the time of the second stage of the treatment plan requires to move the tooth or . 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lotte (US 20030207224 A1) as applied to claim 1 above, in further view of Tanugula et al. (US 20150238283 A1).
Regarding claim 10, Lotte discloses the claimed invention substantially as claimed, as set forth above for claim 1.  
However, Lotte does not disclose that at least one of the first number of bite adjustment structures is designed to make contact with a particular cavity of the second shell.  

    PNG
    media_image16.png
    290
    270
    media_image16.png
    Greyscale

Tanugula et al. teaches a shell of a tooth (707-42) (see Fig. 7D above) including a bit adjustment structure (731-4) that is designed to made contact with a cavity (732-4) of the second shell (707-41) (see Fig. 7D above and [0073] – “the first surface 720-4 of the bite adjustment structure 706-4 can include a receiving structure 732-4 therein positioned to receive a providing structure 731-4 of a cavity 707-42 opposite the bite adjustment structure 706-4 in an opposing jaw when the jaws of a user wearing the appliances are closed. Such a receiving structure 732-4 can be useful in helping to control a location where the opposing cavity 707-42 contacts and/or applies force to the bite adjustment structure 706-4 so that the force applied to the bite adjustment structure is more accurately modeled in the treatment plan”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first number of the bite adjustment structures of Lotte, with the bite adjustment structure designed to make contact with a particular cavity on the second shell of Tanugula, in order to control the location where the opposing shell contacts and/or applies force to the bite adjustment structure so that the force applied to the bite adjustment structure is more accurately modeled in the treatment plan. 
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Lotte (US 20030207224 A1) as applied to claim 1 above.
Regarding claim 25, Lotte discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Lotte includes an aligner system that covers the upper and the lower jaws, and that each aligner includes bite adjustment structures that can be positioned on the lingual or buccal surface of the teeth (see annotated Fig. 5A above in page 6), or in both sides depending on the individual treatment plan, and that it has been interpreted that the fist jaw is the upper jaw and the second jaw is the lower jaw.  
 However, Lotte does not specify which one of the first jaw and the second jaw is the lower jaw or the upper jaw.
It is understood that defining that the first jaw is the lower jaw and that the second jaw is the upper jaw is considered an interpretation of which one of the upper and lower jaws will be named the first jaw or second jaw.
Having that the first jaw is the lower jaw, and the second jaw is the upper jaw would only change the interpretation of which jaw is the first jaw and which one is the second jaw. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first aligner of the series of aligners as the aligner (60) assigned for the lower jaw, and the second aligner of the series of aligners as the aligner (50) assigned for the upper jaw (see Fig. 5B above), as it is a mere interpretation of which .
Response to Arguments
Applicant's arguments filed 29 January 2021 have been fully considered but they are not persuasive. 
Regarding claim 1 rejection, applicant argues that the prior art of Lotte does not disclose the second aligner of the series of aligners. Applicant argues that Lotte discloses a wedge or protrusion in the appliance, but does not disclose all the limitations of the second aligner as claimed.
The examiner disagrees; Lotte discloses a set of a series of aligners in the form of a shell for the upper and lower jaws, where each aligner includes a series of cavities, each one configured for each tooth of the upper or the lower jaw respectively (see [0012]). Furthermore, as part of the shell of each aligner includes a protrusion or wedges to adjust the relative location between the upper and lower jaws (see [0013]). This is done by preventing the patient from closing the mouth into the uncorrected bite position. In this way the wedges or protrusions are training the muscles and tendons of the patient to move the lower jaw towards the corrected bite position. 
Therefore, Lotte’s wedges act as adjustment structures that are extending from the at least one of the plurality of cavities of each aligner. Where each adjustment structure provides the adjustment by contacting the opposed adjustment structure located on the other aligner at the opposing jaw.
It is understood that Lotte discloses not only one aligner, but discloses the first and second aligners with the plurality of cavities for the teeth of each jaw, and each aligner having bite adjustment structures for adjusting the bite of the user. 
Therefore, it is understood that the invention of Lotte includes all the limitations and intended use as the claimed dental appliance system.
Due to the reasons given above, the Office understands that the dental appliance system is disclosed in Lotte’s, making the rejection proper and will be maintained.
Regarding claim 5 rejection, applicant argues that Lotte does not disclose the use of a series of aligners. However, paragraph [0016] discloses that “the bite correction distance is divided into a plurality of incremental steps. Therefore, the bite correction is achieved using a series of smaller bite correction increments designed into a series of bite correcting appliances. Alternatively, a plurality of identical bite correcting appliances with wedges is constructed from the same dental molds. This is necessary in order to replace the bite-positioning appliance due to everyday wear if the treatment spans several months. Alternatively, a plurality of bite correcting appliances are constructed with the wedges provided to produce a similar bite location, however at least one of the tooth receiving cavities is incrementally different from the position of the tooth receiving cavity of a preceding appliance in the treatment series.” 
It is understood that Lotte discloses the use of a “series of smaller bite correction increment designed into a series of bite correcting appliances”. If each aligner set includes the already mentioned bite adjustment structures, and uses a series of bite correcting appliances. It is understood that Lotte discloses a plurality of aligners with bite adjusting structures for adjusting the bite of the patient.
For at least the reasons given above, it is understood that the rejection is proper and will be maintained.
Regarding claim 10 rejection, for the reasons given above for claim 1, it is understood that the rejection is proper and will be maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIRAYDA A APONTE/Examiner, Art Unit 3772   

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772